ROBERT L. BLAND, Judge.
The accident which is the basis of this claim occurred in front of state garage R-62, in Mason county, on the 7th day of February 1941. The driver of state road commission truck No. 138-21 failed to observe the approach of claimant’s private Dodge automobile, and drove in front of it, and the Dodge car slid on the snow on the road into the state truck. Claimant’s car was damaged by the collision. Its fenders were mashed, two front springs broken, and frame and tie rods bent. Claimant seeks an award for damages in the sum of $40.00. The claim is referred to this court by the state road commission in which it concurs. The attorney general approves its payment.
It is, therefore, ordered that claimant, Harmon Casto, be awarded the sum of forty dollars ($40.00) in full settlement of his damages.